Case: 21-10042     Document: 00516009525         Page: 1     Date Filed: 09/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                   September 10, 2021
                                  No. 21-10042
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bo Jack Kelley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-54-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Bo Jack Kelley appeals his within-guidelines sentence of 360 months
   of imprisonment and 20 years of supervised release imposed following a
   guilty plea conviction for production of child pornography in violation of 18
   U.S.C. § 2251(a). Kelley argues that the district court plainly erred by using


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10042      Document: 00516009525            Page: 2    Date Filed: 09/10/2021




                                      No. 21-10042


   facts not included in the indictment to determine the minimum and
   maximum reasonable sentence in violation of the Fifth Amendment. He
   concedes, however, that his claim is foreclosed by United States v. Tuma, 738
   F.3d 681, 693 (5th Cir. 2013), but he wishes to preserve his claim for further
   review. The Government has moved, unopposed, for summary affirmance
   or, alternatively, for an extension of time to file a brief on the merits.
          In Tuma, this court held that a district court may make findings of fact
   that increase a defendant’s sentence if those facts do not expose the
   defendant to an increased mandatory minimum sentence. Id. Here, the
   judicial factfinding influenced only the advisory guidelines range and did not
   alter the mandatory minimum sentence; the factfinding was thus within the
   discretion of the district court. See id. Furthermore, Kelley’s sentence did
   not exceed the statutory maximum term of imprisonment. Consequently, as
   Kelley concedes and the Government asserts, his argument is foreclosed,
   such that “there can be no substantial question as to the outcome of the
   case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   and summary affirmance is proper.
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2